                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY


     JAMAL HERRIN,                              HON. JOSEPH H. RODRIGUEZ

                       Petitioner,
                                                           Civil Action
         v.                                             No. 15-8388 (JHR)

     UNITED STATES OF AMERICA,
                                                            OPINION
                       Respondent.


APPEARANCES:

JAMAL HERRIN
#64544-050
Federal Correctional Institution
P.O. Box 1000
Cumberland, Maryland 21501
      Pro Se Petitioner

ALYSON M. OSWALD, Esq.
MATTHEW T. SMITH, Esq.
United States Attorney’s Office
401 Market Street, 4th Floor
Camden, New Jersey 08101
      Attorney for Respondent United States of America

RODRIGUEZ, Senior District Judge:

I.      INTRODUCTION

        Presently before the Court is Petitioner Jamal Herrin’s (“Petitioner’s”) pro

se Motion to Vacate, Set Aside, or Correct Sentence, pursuant to 28 U.S.C. § 2255

(the “§ 2255 Motion”). (ECF No. 1.) For the reasons stated herein, the Court will
deny Petitioner’s § 2255 Motion and will deny Petitioner a certificate of

appealability.

II.   BACKGROUND

      On January 9, 2013, Petitioner pleaded guilty to the charge of conspiracy to

possess with intent to distribute more than five kilograms of cocaine, contrary to

21 U.S.C. §§ 84l(a)(1), (b)(1)(C), and in violation of 21 U.S.C. § 846. (See, e.g.,

May 21, 2013 Crim. J. in United States v. Herrin, Crim. Action No. 1:13-cr-17-1

(JHR) (the “Criminal Docket”) at ECF No. 19.)

      As set forth in the June 6, 2012 criminal complaint detailing the basis for

that charge, from approximately April 25, 2012 through June 6, 2012, Petitioner

undertook significant efforts to purchase thirteen kilograms of cocaine from

persons whom he believed to be drug dealers, but who in fact were undercover

police officers and individuals cooperating with law enforcement. (See June 6,

2012 Crim. Compl., available at ECF No. 13-3.) During that time, Petitioner,

among other things, told the undercover officers and cooperators that he was part

of a collective of individuals purchasing the cocaine.

      On June 6, 2012, the day that Petitioner believed he was going to pay for,

and take delivery of, thirteen kilograms of cocaine, a female identified only as

“L.L.” accompanied Petitioner to an agreed-upon location in Cherry Hill with a

duffel bag containing $325,000.00 in cash. Petitioner and L.L. were arrested after


                                          2
that money was presented to the undercover officers as payment for the cocaine.

Petitioner does not claim – nor is there anything in the record that suggests – that

L.L. was a law enforcement officer or a government cooperator.

      At his January 9, 2013 plea hearing, Petitioner answered a series of

questions in which he affirmed the truth of the allegations in the criminal

complaint. (See Jan. 9, 2013 Hr’g Tr. 17-25, ECF No. 13-2.) Petitioner, among

other things, confirmed that he “agree[d] with L.L., the individuals from [whom

he] collected money to pay for the 13 kilograms of [cocaine], and others, to

distribute and possess with intent to distribute over five kilograms of cocaine.”

(See id. at 23.) At Petitioner’s May 14, 2013 sentencing hearing, the Court

sentenced Petitioner to 120-months’ imprisonment. (See May 14, 2013 Hr’g Tr. 3-

4, ECF No. 13-4.)

      Petitioner did not file a direct appeal. Instead, on November 24, 2015,1

Petitioner filed the current § 2255 Motion. Petitioner’s § 2255 Motion represents

his first effort to challenge the propriety of the above-referenced conviction and


1
  November 24, 2015 is the date on which Petitioner executed his § 2255 Motion.
(See ECF No. 1 at PageID: 14.) Under the federal prisoner mailbox rule, “a
document is deemed filed on the date it is given to prison officials for mailing.”
Pabon v. Mahanoy, 654 F.3d 385, 391 n. 8 (3d Cir. 2011). The Court, affording
Petitioner all favorable inferences, finds that November 24, 2015 represents the
operative filing date of Petitioner’s § 2255 Motion, notwithstanding that
Petitioner’s unsigned cover letter to the Court enclosing that motion is dated
November 30, 2015. (ECF No. 1-1.) In any event, this six-day discrepancy has in
no way affected the Court’s analysis and resolution of Petitioner’s motion.
                                          3
sentence. Petitioner attributes his failure to file a direct appeal or prior § 2255

motion to the “deficient performance of [his] counsel[.]” (See § 2255 Mot. at

PageID: 10.) Petitioner’s § 2255 Motion advances the following arguments:

             Ground One: Actual Innocence – Petitioner had only
             “conspired” with a confidential informant who was
             working for law enforcement throughout the entire
             offense.

             Ground Two: Actual Innocence . . . [as] no actual cocaine
             was “involved” in the case.

(Id. at PageID: 4-5.)

      The Government filed its answer opposing Petitioner’s § 2255 Motion on

September 29, 2016. (ECF No. 13.) By way of that submission, the Government

argues that Petitioner’s § 2255 Motion should be denied because: (1) it is untimely;

and (2) the substantive arguments advanced by Petitioner therein are without merit.

(Id. at PageID: 6-12.)

III. STANDARD OF REVIEW

      Section 2255 provides in relevant part that:

      [a] prisoner in custody under sentence of a court established by Act of
      Congress claiming the right to be released upon the ground that the
      sentence was imposed in violation of the Constitution or laws of the
      United States . . . may move the court which imposed the sentence to
      vacate, set aside or correct the sentence.

28 U.S.C. § 2255(a).




                                           4
      A district court must hold an evidentiary hearing on a § 2255 motion unless

the “motion and the files and records of the case conclusively show” that the

movant is not entitled to relief. 28 U.S.C. § 2255(b); see also United States v.

Booth, 432 F.3d 542, 545-46 (3d Cir. 2005). Here, the record conclusively

demonstrates that Petitioner is not entitled to relief.

IV. ANALYSIS

      i. Petitioner’s § 2255 Motion is Untimely

      A one-year period of limitation applies to Section 2255 motions. 28 U.S.C.

§ 2255(f) provides that the limitation period shall run from the latest of:

             (1) the date on which the judgment of conviction becomes
             final;

             (2) the date on which the impediment to making a motion
             created by governmental action in violation of the
             Constitution or laws of the United States is removed, if the
             movant was prevented from making a motion by such
             governmental action;

             (3) the date on which the right asserted was initially
             recognized by the Supreme Court, if that right has been
             newly recognized by the Supreme Court and made
             retroactively applicable to cases on collateral review; or

             (4) the date on which the facts supporting the claim or
             claims presented could have been discovered through the
             exercise of due diligence.

28 U.S.C. § 2254(f)(1)-(4).




                                            5
      Final judgment in Petitioner’s criminal case was entered by the Clerk of the

Court on May 21, 2013. (See Criminal Docket at ECF No. 19.) No direct appeal of

that judgment was ever filed. Thus, Petitioner’s judgment of conviction become

final fourteen days after entry of the above-referenced criminal judgment. See

Kapral v. United States, 166 F.3d 565, 577 (3d Cir. 1999) (“If a defendant does not

pursue a timely direct appeal to the court of appeals, his or her [“judgment of

conviction becomes final” within the meaning of § 2255], and the statute of

limitation begins to run, on the date on which the time for filing such an appeal

expired.”); Fed. R. App. P. 4(b)(1)(A) (“In a criminal case, a defendant's notice of

appeal must be filed in the district court within 14 days after . . . the entry of either

the judgment or the order being appealed”)

      Petitioner filed his § 2255 Motion on November 24, 2015. As such, that

motion would appear to be untimely under 2255(f)(1). Petitioner appears to

implicitly acknowledge as much. (See § 2255 Mot. at PageID: 12.) Petitioner

likewise fails to argue – and the Court has no other basis to conclude – that his §

2255 Motion should be deemed timely under any of the other one-year filing

deadlines set forth in 28 U.S.C. § 2255(f)(2)-(4).

      Petitioner instead claims that the doctrine of equitable tolling provides a

basis for the Court find that his § 2255 Motion has been timely-filed. (See § 2255

Mot. at PageID: 12.) In that regard, the Court recognizes that the statute of


                                            6
limitations applicable to § 2255 motions is subject to equitable tolling, and that

reliance on that remedy “should be invoked ‘only sparingly.’” United States v.

Bass, 268 F. App’x 196, 199 (3d Cir. 2008) (quoting United States v. Midgley, 142

F.3d 174, 179 (3d Cir. 1998)). In order to receive equitable tolling, a petitioner

must “show (1) that he faced ‘extraordinary circumstances that stood in the way of

timely filing,’ and (2) that he exercised reasonable diligence.” United States v.

Johnson, 590 F. App’x 176, 179 (3d Cir. 2014) (quoting Pabon v. Mahanoy, 654

F.3d 385, 399 (3d Cir. 2011)). Mere excusable neglect is insufficient. United

States v. Thomas, 713 F.3d 165, 174 (3d Cir. 2013).

      Petitioner first argues that the Court should deem his § 2255 Motion timely-

filed because Grounds One and Two are based on his claim of actual innocence.

(See § 2255 Mot. at PageID: 12.) The Court cannot agree. As recently explained

by the Third Circuit:

             an untimely [habeas] petition is not barred when a
             petitioner makes a “credible showing of actual
             innocence,” which provides a gateway to federal review of
             the petitioner’s otherwise procedurally barred claim of a
             constitutional violation. [McQuiggin v. Perkins, 569 U.S.
             383, 386, 392 (2013)]. This “exception[ ] is grounded in
             the ‘equitable discretion’ of habeas courts to see that
             federal constitutional errors do not result in the
             incarceration of innocent persons . . . . Id. at [392-93]. In
             this context, actual innocence refers to factual innocence,
             not legal insufficiency. Sistrunk v. Rozum, 674 F.3d 181,
             191 (3d Cir. 2012) (citation omitted).



                                          7
             To satisfy this standard, first, “a petitioner must present
             new, reliable evidence” and second, “show by a
             preponderance of the evidence ‘that it is more likely than
             not that no reasonable juror would have convicted him in
             the light of the new evidence,’” Houck v. Stickman, 625
             F.3d 88, 93 (3d Cir. 2010) (citing and quoting [Schlup v.
             Delo, 513 U.S. 298, 324, 327 (1995)], or stated differently,
             that it is “more likely than not any reasonable juror would
             have reasonable doubt,” House v. Bell, [547 U.S. 518, 538
             (2006)].

Reeves v. Fayette SCI, 897 F.3d 154, 160 (3d Cir. 2018), as amended (July 25,

2018).

      In this case, Petitioner has not “present[ed] new, reliable evidence . . . that

may show actual innocence[,]” and he is therefore not entitled to have this Court

equitably toll his otherwise time-barred § 2255 Motion based on his bald assertion

that he is actually innocent. See id. at 157.

      Petitioner further claims that Ground Two is additionally subject to equitable

tolling because Sentencing Guideline Amendment 782 – which Petitioner claims

provides a basis for a two-level reduction in the offense level relied on by the

Court during sentencing – became effective as of November 1, 2015. (See § 2255

Mot. at PageID: 12.) Petitioner avers that “prior to that date, [Petitioner’s]

sentence fell within [the recommended range set forth in the United States

Guidelines (the ‘USSG’)]” and that as a result of Amendment 782, he is now

subject to a USSG sentencing range that falls below the 120-month sentence he

received. (Id.)
                                           8
      These arguments fail as a matter of law. As noted above, the primary

argument which Petitioner advances in Ground Two is that “no actual cocaine was

‘involved’ in [his] case.” (Id. at PageID: 5.) That claim appears entirely unrelated

to Petitioner’s peripheral Ground Two assertion that he is entitled to a sentencing

reduction in light of Amendment 782. To the extent Petitioner is additionally

seeking relief pursuant to that Amendment, such a claim would typically be made

by filing a separate motion for a sentence reduction pursuant to 18 U.S.C. §

3582(c)(2). Inasmuch as this claim could nonetheless be properly advanced by

way of a § 2255 motion, it is ultimately without legal merit and therefore fails to

provide a basis to grant habeas relief to Petitioner. That is because retroactive

sentence reductions under § 3582(c)(2) do not apply to sentences imposed pursuant

to a statutory mandatory minimum. See United States v. Ortiz-Vega, 744 F.3d 869,

873 (3d Cir. 2014) (“[I]f a defendant is subjected to a mandatory minimum, he or

she would not be given a sentence ‘based on a sentencing range that has

subsequently been lowered.’”). Here, the 120-month sentence Petitioner received

represents the mandatory minimum sentence that the Court could impose in light

of Petitioner’s plea of guilty to the charge of conspiracy to possess with intent to

distribute more than five kilograms of cocaine. See 21 U.S.C. § 846 (“[a]ny person

who attempts or conspires to commit any offense defined in this subchapter shall

be subject to the same penalties as those prescribed for the offense, the commission


                                          9
of which was the object of the attempt or conspiracy.”); 21 U.S.C. §

841(b)(1)(A)(ii)(II) (“In the case of a violation of . . . involving – 5 kilograms or

more of . . . cocaine . . . such person shall be sentenced to a term of imprisonment

which may not be less than 10 years.”). Because Petitioner was sentenced to – and

received – the statutorily-mandated minimum of 120-months’ imprisonment,

Amendment 782 does not provide a basis to reduce his sentence.

      In sum, Petitioner’s § 2255 Motion is untimely under 28 U.S.C. §

2255(f)(1)-(4) and Petitioner has failed to provide a basis for this Court to apply

the doctrine of equitable tolling to either of the substantive grounds advanced

therein. The Court will therefore deny Petitioner’s § 2255 Motion as time-barred.

Moreover, for the reasons detailed infra, Petitioner’s motion also fails on the

merits, and would be denied even were it timely brought.

      ii. Petitioner’s Substantive Habeas Arguments

             a.     Ground One

      In Ground One, Petitioner claims that he is actually innocent of the charge of

conspiracy because he only “‘conspired’ with a confidential informant[, Michael

Howard,] who was working for law enforcement throughout the entire offense.” (§

2255 Mot. at PageID: 4.) Petitioner notes that “a conspiracy requires an agreement

to violate the law” and “neither the [confidential informants] nor the [law

enforcement] agent[s] can be considered ‘conspirators’ within the meaning of [18


                                          10
U.S.C. § 846].” (Id.) Petitioner avers that because there is “no other person ‘in

agreement’ with [Petitioner to] violate the law, there can be no conspiracy.” (Id.)

      Initially, the Court agrees with Petitioner that as a matter of law “one cannot

be convicted of conspiring only with a government agent or informant.” United

States v. Woodley, No. CRIM. 13-113, 2013 WL 6858301, at *6 (W.D. Pa. Dec.

30, 2013); see also Sears v. United States, 343 F.2d 139, 142 (5th Cir. 1965) (“as it

takes two to conspire, there can be no indictable conspiracy with a government

informer who secretly intends to frustrate the conspiracy.”); United States v.

Corson, 579 F.3d 804, 811 (7th Cir. 2009) (“A defendant is not liable for

conspiring solely with an undercover government agent or a government

informant.”).

      In this case, the factual premise underlying Petitioner’s Ground One claim,

i.e., that Michael Howard is the only individual with whom he conspired to

purchase and distribute thirteen kilograms of cocaine, is contradicted by the

undisputed facts of record. Indeed, on the date Petitioner attempted to purchase

thirteen kilograms of cocaine from law enforcement, i.e., June 6, 2012, Petitioner

was arrested with another individual whom Petitioner himself hired to help

facilitate that transaction, L.L. (See Jan. 9, 2013 Hr’g Tr. at 22.) The Court has

been provided with no reason to believe – nor does Petitioner claim – that L.L. is a

police officer or that she was working on behalf of law enforcement at the time of


                                         11
her arrest. It is therefore undisputed that Petitioner enlisted the help of at least one

other person in no way affiliated with law enforcement to purchase thirteen

kilograms of cocaine on June 6, 2012.

      Furthermore, Petitioner admitted in open court that the $325,000.00 in cash

found in L.L.’s car on the date of their arrest was collected from multiple

unidentified individuals to purchase thirteen kilograms of cocaine. (Id. at 22-23.)

Petitioner likewise confirmed to the Court that he “agree[d] with L.L., the

individuals [from whom he] he collected money to pay for the [thirteen] kilograms

of [cocaine], and others to distribute and possess with intent to distribute over five

kilograms of cocaine.” (Id. at 23.) These “[s]olemn declarations in open court

carry a strong presumption of verity” and “constitute a formidable barrier in any

subsequent collateral proceedings.” Blackledge v. Allison, 431 U.S. 63, 74 (1977).

      These undisputed facts amply demonstrate that Petitioner “did knowingly

and intentionally conspire and agree with others, known and unknown to distribute

and to possess with intent to distribute five kilograms or more of cocaine . . .

contrary to [21 U.S.C. §§] 841(a)(1) and (b)(1)(A)[,] in violation of [21 U.S.C. §]

846.” (See June 6, 2012 Crim. Compl., ECF No. 13-3 at PageID: 94.) As such,

Ground One of Petitioner’s § 2255 Motion – which is based on the factually

incorrect assertion that Petitioner “only ‘conspired’ with . . . confidential informant

[Michael Howard]” – fails to provide a basis to award him habeas relief. See


                                           12
United States v. Anin, 544 F. App’x 59, 62 (3d Cir. 2013) (“[W]hile there is no

conspiracy ‘when an individual conspires to violate a law with only one other

person, and that person is acting as a government informant,’” if the evidence

demonstrates the defendants were part of a larger conspiracy, the evidence is

sufficient to support a conspiracy conviction.); accord United States v. Huggins,

392 F. App’x 50, 60 (3d Cir. 2010) (“the evidence was clearly sufficient to support

the jury’s finding that [appellant] and [one of his co-conspirators] agreed to

possess cocaine with the intent to distribute and that their agreement involved more

than five kilograms of cocaine.”)

             b.    Ground Two

      In Ground Two, Petitioner argues that he is entitled to habeas relief because

“no actual cocaine was ‘involved’ in the case.” (§ 2255 Mot., ECF No. 1 at

PageID: 5.) Petitioner’s assertion ignores the fact that Petitioner pleaded guilty to

the charge of conspiracy to possess with intent to distribute more than five

kilograms of cocaine, in violation of 21 U.S.C. § 846.2 (See, e.g., May 21, 2013


2
  21 U.S.C. § 846 provides that “[a]ny person who attempts or conspires to
commit any offense defined in this subchapter shall be subject to the same
penalties as those prescribed for the offense, the commission of which was the
object of the attempt or conspiracy.” 21 U.S.C. § 84l(a)(1) criminalizes the
knowing or intentional distribution of cocaine. 21 U.S.C. § 841(b)(1)(A) details
the manner in which an individual who violates § 84l(a) shall be sentenced. It is
against this statutory backdrop that the Court rejects Petitioner’s Ground Two
assertion that he was improperly sentenced to the ten-year minimum term of
imprisonment mandated by § 841(b)(1)(A)(ii)(II) as legally meritless. To be clear,
                                          13
Crim. J.) “To prove a conspiracy to possess and distribute cocaine, the

government must prove that two or more people agreed to commit the unlawful act

and that the particular defendant knowingly and intentionally joined in the

agreement.” United States v. Dumes, 313 F.3d 372, 382 (7th Cir. 2002); accord

United States v. Brown, 539 F. App'x 57, 59 (3d Cir. 2013) (“[t]he essential

elements of a drug conspiracy are: (1) a unity of purpose between the alleged

conspirators; (2) an intent to achieve a common goal; and (3) an agreement to work

together toward that goal.”) (citing United States v. Iglesias, 535 F.3d 150, 156 (3d

Cir. 2008); see also United States v. Perez, 280 F.3d 318, 343 (3d Cir. 2002) (the

government must proffer sufficient evidence that the drug transactions were a “step

in achieving the conspiracy's common goal of distributing [drugs] for profit.”).

      As the foregoing authority demonstrates, there is no requirement that the

government prove the existence of actual cocaine to obtain a conviction under 21

U.S.C. § 846; instead, it is the existence of “an agreement between the defendant

and some other person [that] is the essence of the offense.” Brown, 539 F. App’x

at 59-60 (citing United States v. Pressler, 256 F.3d 144, 147 (3d Cir. 2001));

accord Huggins, 392 F. App’x at 60 (3d Cir. 2010) (“the government was not



Petitioner pled guilty to the charge of conspiracy to distribute more than five
kilograms of cocaine, in violation of 21 U.S.C. § 846. In so doing, he became
“subject to the same penalties as those prescribed for the offense[,]” including
those that are expressly detailed in § 841(b)(1)(A).
                                         14
required to produce direct evidence that [appellant] possessed cocaine during the

conspiracy” in order for the jury to determine “that [appellant] was involved in a

conspiracy to distribute cocaine”).

      Here, the record more than adequately demonstrates that Petitioner

conspired with other individuals – including several people who were in no way

affiliated with law enforcement – to purchase thirteen kilograms of cocaine which

he then planned to distribute and resell to third-parties. Petitioner is therefore not

entitled to habeas relief based on his Ground Two assertion that “no actual cocaine

was ‘involved’ in the case.” In conclusion, for the reasons detailed above,

Petitioner’s § 2255 Motion will be denied.

      iii. Certificate of Appealability

      A petitioner may not appeal “the final order in a proceeding under Section

2255” unless he has “made a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(1)(B), (2). “A petitioner satisfies this standard by

demonstrating that jurists of reason could disagree with the district court's

resolution of his constitutional claims or that jurists could conclude that the issues

presented here are adequate to deserve encouragement to proceed further.” Miller-

El v. Cockrell, 537 U.S. 322, 327 (2003). For the reasons expressed above,

Petitioner has failed to make a substantial showing that he was denied a

constitutional right. As jurists of reason could not disagree with this Court’s


                                          15
resolution of Petitioner’s § 2255 Motion, the Court will deny Petitioner a

certificate of appealability.

V.    CONCLUSION

      Petitioner’s Motion to Vacate, Correct, or Set Aside his sentence is denied.

Petitioner is denied a certificate of appealability. An accompanying Order will be

entered.

October 11, 2018                               /s/ Joseph H. Rodriguez
Date                                          JOSEPH H. RODRIGUEZ
                                              U.S. District Judge




                                         16
